DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: (1) on page 6, last line, “124” should have been “126”.  (2) on page 7, line 2, “126” should have been “124”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The specification fails to provide sufficient information as how the caster (102) traveling in the X-direction, through contact with an obstacle, can cause the hinged members (112, 114, 116) to pivot, without the bracket (106) or the shaft (130) moving in the +Z or -Z-direction.  As best as understood from the specification, the caster (102) and the bracket (106) are coupled to the base (300) by the flange (132) of the shaft, i.e., the caster is fixedly mounted to the base.  Contacting an obstacle does not effectuate a movement of the bracket (106) or shaft (130) in the Z-direction (like a shock absorber) to subsequently cause the hinged members to pivot.  Therefore, the invention cannot be fully understood and further explanation is required. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 5-6, “at least two planar members…by at least two opposing hinges” is vague and indefinite because it is not clear exactly how the at least two planar members, including an embodiment having exactly two planar members, can pivot relative to one another when the two members are coupled by two opposing hinges (122 and 124, according to the specification).  The embodiment as claimed is considered inoperable.  Note similar error in claim 10.
In claim 1, lines 7-8, it is not clear exactly how “a shaft” is related/linked to other elements such as the base and the caster to link shaft and the caster assembly to the base.
In claim 10, it is not clear exactly how a caster is pivotally coupled to the base member, without the presence of a linking element such as a shaft.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-16 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by McKay ‘491 (US 2021/0229491 A1).
Regarding claim 10, McKay shows a support device including a base member configured to support a user (12, frame portion of “shopping carts, trolleys, dollies”, [0004]), a caster assembly (100) coupled to the base member and comprising: a caster (14) pivotally coupled to the base member, at least two hinged members (132, 142) positioned above the caster and pivotally coupled to one another by at least two opposing hinges (fig. 3, one hinge 170 and an opposing hinge shown on opposite side of hinged member 142); and a biasing member (180, 190) extending through the at least two hinged members (fig. 9A and [0048]), wherein the at least two hinged members are positioned between an extending position (spring 190 extended, lines 4-7 of [0048]) and a neutral position (spring 190 compressed, lines 7-24), wherein the at least two hinged members are position closer to one another in the neutral position as compared to the extended position ([0048]).
As to claim 11, McKay shows a shaft (114) positioned between and coupling the caster to the base member.
As to claim 12, each of the at least two opposing hinges define a hinge axis of rotation (the axis of pin 170) that is oriented transverse to the shaft.
As to claim 13, the caster (14) defines a caster axis of rotation (axis of axle 30) that is transverse to the shaft (114).
As to claim 14, the caster axis of rotation is offset from the shaft (fig 10).
As to claim 15, the biasing member is a compression spring ([0048]).
As to claim 16, the at least two hinged members (132, 142) are oriented transverse to one another in the extended position (fig. 2A, an angle defined between 132 and 142).
Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Yan ‘524 (US 2006/0117524 A1).
As to claim 1, Yan shows a support device comprising a base member (“a piece of furniture” or “a trolley” capable of supporting a user), a caster assembly (fig. 6) coupled to the base member and comprising: a caster (4) pivotally coupled to the based member; at least two planar member (top walls of 2 and 3) positioned above the caster and pivotally coupled to one another by at least two opposing hinges (fig. 6, one hinge defined by 21 and 31, and an opposing hinge defined by elements 21 and 31 on opposite side of fork 3); and a shaft (7) positioned between the at least two opposing hinges and extending through the at least two planar members (figs. 6-7).  
As to claim 2, the caster  (4) defines a caster axis of rotation (axis of wheel 4, not labelled with reference numeral) that is oriented transverse to the shaft.
As to claim 3, the caster axis of rotation is offset from the shaft (fig. 7).
As to claim 4, each of the at least two opposing hinges define a hinge axis of rotation (fig. 7, 21 and 31) that is oriented transverse to the shaft (7).
As to claim 5, a biasing member (5 and 6) is positioned around the shaft (7).
As to claim 6, the biasing member is a compression spring ([0027]).
As to claim 7, the biasing member extends through the at least two planar members between the at least two opposing hinges (figs. 6-7).
As to claim 8, the biasing member is engaged with the caster (engaged through the fork 3).
As to claim 9, the at least two planar members are positionable between a neutral position (fig. 9) and an extended position (fig. 8), wherein the at least two planar members are closer to one another in the neutral position as compared to the extended position (note the inclined angle of fork 3 shown in fig. 8).  
As to claim 10, see explanation of claims 1, 5 and 9 above.  Further, a piece of furniture is capable of supporting a user.
As to claim 11, see explanation of claim 1 above.  The shaft (7) also couples the caster to the base member.
As to claim 12, see explanation of claim 4 above.
As to claim 13, see explanation of claim 2 above.
As to claim 14, see explanation of claim 3 above.
As to claim 15, see explanation of claim 6 above.
As to claim 16, see extended position shown in figure 8, the top wall of 3 and the top wall of 3 are transverse to one another (i.e., forming an angle).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Examples of the cited references:
4,000,912 (Donald et al.) shows a caster having a shock absorber, including a compression spring positioned around a shaft which is slidably linked between two hinged members that are connected by hinges on opposite sides of the hinge yoke.
US 20-15/0258851 A1 (Hart) shows a wheelchair caster having a four bar suspension connected to an upper plate. A resilient member is positioned between the caster kingpin seat and a lower plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
June 14, 2022